Citation Nr: 1727382	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-25 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a chronic disability manifested by nerve pain in both legs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to May 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The February 2011 rating decision also denied entitlement to service connection for hypertension.  The Veteran filed a timely notice of disagreement and a Statement of the Case was issued in June 2013, which denied the issues listed on appeal and the issue of entitlement to service connection for hypertension.  The Veteran submitted a VA Form 9 in July 2013 and checked the box indicating that he reviewed the Statement of the Case and only disagreed with certain issues, listed as low back pain and nerve pain in both legs.  There is no other statement that could be construed as appealing the issue of service connection for hypertension within the time period to appeal.  Therefore, the issue of entitlement to service connection for hypertension was not appealed and is not before the Board for appellate consideration.  38 C.F.R. § 20.202; Cf. Evans v. Shinseki, 25 Vet. App. 7 (2011).  

In October 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a video conference hearing.  A transcript of the hearing is associated with the record.  



FINDINGS OF FACT

1.  The most probative evidence of record does not show that it is at least as likely as not that the Veteran's low back disability is related to an in-service injury or disease.   

2.  The most probative evidence of record does not show that it is at least as likely as not that the Veteran's nerve pain in both legs is related to an in-service injury or disease.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 1133, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a chronic disability manifested by nerve pain in both legs have not been met.  38 U.S.C.A. §§ 1131, 1133, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In this respect, all identified medical treatment records are associated with the claims file.  While the Veteran reported treatment at a private hospital during active service, he was requested by a July 2010 VA letter to complete an authorization form to release the records to VA.  While he completed authorization forms for other private health care providers, he did not complete the form for the private hospital.  Following the October 2016 hearing, the record was left open for sixty days for the submission of any relevant treatment records.  No records were received by VA.  Review of private medical treatment records indicate that the Veteran filed for Social Security Administration (SSA) disability benefits.  The Veteran's private physician, whose records are associated with the claims file, completed a private questionnaire in 2009 concerning an application for SSA disability benefits.  There is no indication in the record that SSA records in conjunction with a claim for then current disability status decades after active service would be relevant so as to warrant remand specifically to obtain such records.  Therefore, no futher development is required.

In addition, the Veteran was provided an adequate VA medical examination in June 2016.  Concerning the etiology of the low back disability, the VA examiner reviewed the claims file, examined the Veteran, and provided a nexus opinion with supporting rationale.  The VA examiner did not provide an opinion as to whether nerve pain of both legs was proximately due to or aggravated by the low back disability.  Such an opinion is not required as the Board has denied the claim for service connection for low back disability.  Further, there is no medical opinion as to whether nerve pain of both of the legs is related to active service.  While there are diagnoses of radiculopathy of record within the appeal period, the service medical treatment records are completely absent for any indication of neurological symptoms or disability of the legs.  The separation report of medical examination shows that the Veteran's lower extremities were clinically evaluated as normal.  In addition, the Veteran testified that he did not experience pain in his legs until 1985, years after separation from active service.  See hearing transcript, pgs 35, 38.  Accordingly, a VA medical examination/opinion is not required.  38 C.F.R. § 3.159 (c)(4).  

Legal Criteria- Service Connection in General

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Low Back Disability

The medical evidence shows that the Veteran has a current low back disability.  The June 2016 VA examination report reveals a diagnosis of degenerative arthritis of the spine.  A current disability is demonstrated.  

Next, with respect to evidence of an in-service disease or injury, the Veteran testified that he was involved in a motor vehicle accident in February or March of 1977 when traveling to Camp Lejeune.  He stated that he was treated at a private hospital in Laurinburg, North Carolina.  The Board notes that the Veteran was given an opportunity to complete an authorization form to release records to VA, but he did not complete the form.  The Veteran testified that he sustained a compression fracture to the spine as a result of the accident.  He stated that he was ejected from the vehicle and that his face was "smashed into the steering wheel, which cut my [] teeth went through my lower lip or out of my chin here, knocked my teeth loose, tore the skin off my back."  See hearing transcript, pg. 8.  The Board notes that the complete service medical treatment records are unavailable; however, a March 1977 service treatment record noted that the Veteran had road burns on four percent of his lower back and he was treated at a civilian hospital.  There was no infection and it was healing well.  A September 1977 service medical treatment record shows that the Veteran complained of back ache when bending forward and sitting on a chair.  He used a back support for two months.  Objectively, the back appeared normal.  The assessment, while not clearly legible, indicates a possible or past fracture of the L-S spine.  An October 1977 service medical treatment record indicated that there was a history given of fracture of the spine in March 1977.  Again, the assessment noted possible or past fracture.  The record indicated that an X-ray of the spine was ordered.  A November 1977 service medical treatment record noted that there were X-ray results and a normal examination of the lumbar spine.  A January 1979 service medical treatment record shows that the Veteran complained of low back pain after lifting a bench press.  The assessment was lumbar muscle strain.  A May 1979 service medical treatment record shows that the Veteran complained of low back pain.  Objectively, there was a slight spasm and no spinal deformity.  The assessment was muscle spasms.  The separation report of medical examination shows that the spine was clinically evaluated as normal and there were no notations of any chronic back symptoms.  

Following separation from active service, a partially legible private emergency medical treatment record indicated that the Veteran reported an injury in 1985 and indicated acute muscle strain.  A March 1985 radiologic report shows that the joint spaces were normal.  The assessment noted a "partial collapse of the body of L4 that is probably old."  A June 1991 X-ray report shows an opinion of left lateral HNP, L-4, 5 and degenerative discs, L-3, 4, L-4, 5, and L-5 S-1.   

Concerning any relationship between the Veteran's current low back disability and active service, the Veteran was provided a VA medical examination in June 2016.  The VA examiner reviewed the claims file and examined the Veteran.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that it was less likely than not that the Veteran's current lumbar spine degenerative joint disease was due only to remote strains he incurred in military service years ago as those strains would have resolved years ago.  It was more likely as not that his lumbar spinal degenerative joint disease gradually occurred down through the years as repetitive stresses impacting his back as he has aged, become more and more physically deconditioned, and gained weight.  All of these factors contributed to his bony degenerative changes.  The Board assigns great probative value to the VA examiner's opinion.  Again, the examiner reviewed the claims file, examined the Veteran, cited to evidence reviewed, and provided an opinion with supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").

The Board recognizes that private medical treatment records contain multiple notations regarding the Veteran's reported history of pain since his 1977 motor vehicle accident.  For instance, a private medical treatment record from D. H., M.D. noted that the Veteran reported pain since his March 1977 in-service car accident.  In addition, a February 2008 private medical treatment record from Dr. S.H. noted that the Veteran had chronic pain since his March 1977 accident.  However, the recitation of the Veteran's reported history of pain since the March 1977 car accident (i.e., a transcription of lay history or statements) does not transform those statements into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Thus, the notations in the private medical treatment records that the Veteran reported chronic pain since the March 1977 car accident does not constitute competent medical evidence of an etiological relationship between the Veteran's low back disability and the in-service car accident.

The record contains lay statements submitted in connection with the Veteran's case, noting the Veteran's car accident during active service and a back injury and pain, as well as the Veteran's assertions that he had chronic back pain since the March 1977 car accident.  While the Veteran is competent to report experiencing pain, the Board finds that the Veteran's and lay persons statements in this regard are not credible concerning the onset and chronicity of his low back pain.  The Board does not dispute that the Veteran fell on his back during the March 1977 car accident and experienced pain at that time.  However, the subsequent service medical treatment records, specifically dated in November 1977, noted a normal examination of the lumbar spine.  Later service medical treatment records dated in 1979 indicate muscle spasms, but no objective evidence that the pain was chronic from March 1977 or that the pain from spasm in 1979 was related to the March 1977 car accident.  In addition, the separation report of medical examination shows that the Veteran's spine was clinically evaluated as normal.  Thus, statements as to the chronicity of pain since the March 1977 accident and/or service are not as probative as that of the service medical treatment records, which do not demonstrate that the Veteran had chronic pain from the March 1977 accident.  Therefore, the Board assigns greater probative value to the records contemporaneous with active service.  

Concerning etiology, neither the Veteran nor the lay persons who submitted statements in this case have been shown to possess the requisite medical expertise or knowledge to render a medical diagnosis of degenerative joint disease or arthritis, or opine as to whether his current disability is related to active service, to include a March 1977 car accident.  Although lay persons are competent to describe observable symptoms, such as pain, they are not considered competent to attribute the Veteran's current low back disability to the March 1977 car accident during active service or the other notations of muscle spasms and pain during active service as opposed to any post-service activities, age, and/or weight gain.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Further, the Board attributes the most probative value to the opinion of the June 2016 VA examiner who has medical expertise and knowledge and provided a negative medical opinion with supporting rationale.  

In light of the above, service connection for a low back disability is denied.  A preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule does not apply and the claim for service connection for a low back disability is denied.  See 38 C.F.R. § 5107 (b); 38 C.F.R. § 3.102.

Finally, where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and arthritis is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1133 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The evidence does not reflect the presence of arthritis within one year from separation from active service.  Service connection on a presumptive basis is not warranted. 

Nerve Injury of the Legs

First, to the extent that the Veteran has claimed that his nerve injury of the legs is secondary to his low back disability, the claim must be denied.  The Veteran is not service connected for a low back disability.  38 C.F.R. § 3.310.  

Next, as to the claim for service connection on a direct-incurrence basis, the evidence shows that the Veteran has a current disability.  While the June 2016 VA examination report does not reflect a diagnosed neurological disability of either leg, VA medical treatment records dated during the appeal period show diagnoses of radiculopathy.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Thus, the Board finds that the requirement for a current disability has been met.  

Concerning an in-service injury or disease, the service medical treatment records do not reflect any neurological symptoms or nerve pain of the legs.  The separation report of medical examination shows that the Veteran's lower extremities were clinically evaluated as normal.  There is no objective evidence of any neurological symptoms of the lower extremities until years after separation from active service.  Indeed, the Veteran testified that he did not experience nerve pain until 1985, years after separation from active service.  

Concerning etiology of the nerve pain of the legs, the Veteran did not report chronic symptoms since active service, but that his symptoms are related to his low back disability.  There is no objective evidence indicating chronic symptoms of nerve pain since active service and there is no competent medical evidence otherwise relating the Veteran's nerve pain to active service.  To the extent that the Veteran stated that his nerve pain of the legs is related to his March 1977 motor vehicle accident, he is not competent to express such an opinion.  Again, he did not state that his nerve pain had its onset during active service but indicated that it could be related to active service.  The etiology of a neurological disability or nerve pain of the legs is a complex medical question and the Veteran has not been shown to possess such medical knowledge and expertise.  Therefore, any statements that could be construed as relating his nerve pain to his March 1977 accident are not competent and not probative of a relationship between any current disability and active service.  

In light of the above, service connection for nerve pain in both legs is denied.  The preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule does not apply and the claim is denied.  See 38 C.F.R. § 5107 (b); 38 C.F.R. § 3.102.  

Finally, there is no evidence of a central nervous system disorder within one year after separation from active service.  38 U.S.C.A. § 1133 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Service connection on a presumptive basis is not warranted.


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a chronic disability manifested by nerve pain in both legs is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


